DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/17/2022 has been entered.

Election/Restrictions
Applicant’s election without traverse of Group II, claims 1-12, 15, in the reply filed on 9/16/2020 remains acknowledged.
Applicant’s election without traverse of:
(i-a) cellulose particles, reading on claim 8;
(ii-a) keratin material of the face, reading on claim 12;
(v) carbon black, reading on claim 3;
(vi) claim 2 reading on carbon black, and claims 4, 5 & 6 reading on cellulose particles in the form of Cellulobeads USF shown as Example 1 in Table 1 in the specification of the present application, 
in the reply filed on 9/16/2020 remains acknowledged.
Claims 13-14 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/16/2020.
Claim 11 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/16/2020.

Response to Arguments
Applicant’s arguments, see p. 5, filed 6/17/2022, with respect to the rejection(s) of claim(s) 1-6, 10, 12 under 35 USC 102(a)(2) have been fully considered and are persuasive, in view of the amended requirement for 10% to 90% water in the applied composition, not taught by Page (see amounts of water defined at [0024], limited to 1% or less).  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection as set forth below.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 10, 12 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Daito Kasei (“Cellulobeads: 2013; https://fashiondocbox.com/115730751-Beauty/Cellulobeads.html, accessed 9/14/2021; cited in a prior Office action), as evidenced by Jiang et al. (US 2017/0143597 A1; 2017; PCT filed 2015 Apr 30; cited in a prior Office action).
Daito Kasei teaches Cellulobeads (title, p. 1), which include Cellulobeads USF, spherical cellulose beads, having an Ultimate Soft Focus effect, and a median diameter of 4 μm (p. 2), reading on the size recited by claim 4.  These cellulose beads comprise more than one bead (see pictures under No. 3 on p. 4), reading on cellulose material (claim 1), the particle number required by claim 4.  Inspection of the second figure on line no. 3 shows the particles are porous (claim 6), and are not coated (claim 1).  On p. 5 an Ultimate Poreless Primer D5 Free -SPF 20- formulation is taught (DO/038), which contains 10.00% Cellulobeads USF and 28.30% De-ionized water.  The amount of water reads on amended claim 1; the amount of Cellulobeads reads on the particles amount of claim 10.  The bottom figure of p. 5 depicts application of DO/038 with a sponge to what appears to be skin (or possibly artificial skin, which is named on p.12, right); i.e., application to either skin or artificial skin.  Since it is not clear that the depicted skin (if artificial) from p. 5 is a keratin material, the Examiner further notes that p. 6 describes Cellulobeads in a variety of sizes, and states the various grades of Cellulobeads can be applied in different type of the formula, skin care, make up … .  Skin care indicates application to skin; and make up formulation indicates application to skin, suggesting Applicant elected facial skin.  Each of these skin types read on a keratin material, and the skin limitation of claim 12.  Application of DO/038 to skin and/or facial skin anticipates the physical steps required by the claimed methods.  
Although Daito Kasei is silent about the wet point for oil and the wet point for water, these parameters are documented by Jiang.  As indicated on the record, Jiang teaches, inter alia, 
Among particles preferred, the following is taught:
[0279] Cellulobeads USF (wet point for oil is 296.0
ml/100 g, wet point for water is 400.8 ml/100 g, the ratio of
the wet point for water/the wet point for oil is 1.4) with a
particle size of 4 μm;
The median particle size matches that taught by Daito Kasei. Jiang establishes that the recited characteristics of a cellulose are applicable to the elected Cellulobeads USF; namely, a wet point for oil 296.0 ml/100 g, is in the range required by claim 1, a wet point for water 400.8 ml/100 g, is in the range required by claim 1; a particle size of 4 μm satisfies the range of claim 4, and the ratio of 1.4 satisfies the range of claim 5.
Regarding claims 2-3, and the recited embodiment of protection from aerial pollutants, including Applicant elected carbon black, the Examiner construes this as a characteristic of the claimed method, i.e., if/when carbon black is in the atmosphere, the composition will protect from this pollutant.
Regarding the alternatives of claim 12, Applicant indicated this claim reads on the elected species combination.  Accordingly, the recited embodiment of protection of at least one of the alternative damages is construed as characteristic of the same Cellulobeads USF containing formulation being applied to skin, such as the elected facial skin.
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph).
The Examiner has applied Daito Kasei as anticipatory.  However, even if the ambiguity of whether the skin/skin like surface depicted is or is not keratin material, and application to the elected facial skin is not considered taught with sufficient specificity for anticipation, the teaching of various Cellulobeads in products that include “skin care” and “make up” are products that, at a minimum, suggest application to skin (both formulations) and to facial skin (make up).  Therefore, application to skin including facial skin of DO/038 formulation is also suggested, rendering obvious application to skin, including facial skin, in place of the skin like surface depicted in the middle of p. 5.  Thus, the claims are alternately prima facie obvious.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/           Primary Examiner, Art Unit 1611